Bloodworth, J.
1. When considered in connection with all the facts of the case (including the amount of the verdict, $2,000) and the entire charge, no error of the court that would require the grant of a new trial appears in any of the excerpts from the charge of which complaint is made in the motion for a new trial.
2. The grounds of the motion which complain that the court refused to comply with certain written requests to charge cannot be considered by this court, for two reasons: (a) It does not appear that these requests were tendered to the court before the jury retired “ to consider of their verdict.” Civil Code (1910), § 6084 ; Penal Code, § 1087. (5) It is not alleged that the requests to charge were “ pertinent and applicable to the facts of the case.” Killabrew v. State, 26 Ga. App. 232 (2) (105 S. E. 711).
3. Special grounds 12 and 15 of the motion for a new trial are too indefinite to present any question for determination by this court.
4. The verdict being supported by evidence and approved by the trial judge, this court will not disturb it.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.